Citation Nr: 0631181	
Decision Date: 10/04/06    Archive Date: 10/10/06	

DOCKET NO.  04-39 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension on account of being 
housebound or in need of the aid and attendance of another 
person.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1945 to February 1946, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran does not have a single permanent disability 
rated as 100 percent disabling.

2.  The veteran is not shown to be blind by VA criteria, 
bedridden, a patient in a nursing home, confined to his 
immediate premises due to his disabilities, or unable to 
avoid the hazards of his daily environment.

3.  The veteran is not shown to have functional impairment of 
his upper extremities such that he would be unable to 
accomplish ordinary daily living activities without 
assistance.


CONCLUSION OF LAW

The requirements for special monthly pension on account of 
being housebound or being in need of aid and attendance of 
another person have not been met.  38 U.S.C.A. §§ 1502, 1521, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in May 2004.  While this notice does not 
provide any information concerning the effective date that 
could be assigned should the benefit sought be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's, the veteran is not prejudiced by 
the failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has been kept appraised of the RO's actions in 
this case by way of the Statement of the Case, and been 
informed of the evidence considered, the pertinent laws and 
regulations and a rationale for the decision reached in 
denying the claim.  The veteran has not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and has not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the veteran's appeal.  

The veteran contends that he is entitled to special monthly 
pension at either the housebound or aid and attendance rates.  
Pertinent regulations provide that the rate of pension 
payable to a veteran who is entitled to pension under 
38 U.S.C.A. § 1521 and who was not in need of regular aid and 
attendance shall be as prescribed in 38 U.S.C.A. § 1521(e) 
if, in addition to having a single permanent disability rated 
100 percent disabling under the schedule for rating 
disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17) the veteran:  (1) Has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(d).

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
veteran will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
(2) is a patient in a nursing home because of mental or 
physical incapacity; or establishes a factual need for aid 
and attendance under the criteria set for in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).  

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance:  The inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done with aid (this will not 
include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  "Bedridden" will be that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bedrest for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated be found to 
exist before a favorable ruling may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the claimant's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  
38 C.F.R. § 3.352(a).  

The evidence for consideration in connection with the 
veteran's claim includes a statement from a private 
physician, VA outpatient treatment records and the reports of 
VA examinations performed in June 2004.  However, this 
evidence does not demonstrate that the veteran is entitled to 
special monthly pension on account of being housebound or on 
account of needing the aid and attendance of another person.

As for housebound benefits, the Board notes that the July 
2004 rating decision reflects that the veteran's disabilities 
for pension purposes are bilateral end stage chronic open 
angle glaucoma, evaluated as 70 percent disabling; 
emphysematous and fibrotic changes, interstitial lung 
disease, asbestosis and pulmonary fibrosis, evaluated as 
30 percent disabling; coronary artery disease with old 
myocardial infarction, evaluated as 10 percent disabling; 
high blood pressure, evaluated as 10 percent disabling; and 
thoracic aortic aneurysm, evaluated as noncompensably 
disabling, for a combined evaluation for pension purposes of 
80 percent.  The veteran has been evaluated as permanently 
and totally disabled for pension purposes from July 1989.

Given these disabilities and assigned evaluations, it is 
apparent that the veteran does not have a single permanent 
disability rated 100 percent disabling under the VA's 
Schedule for Rating Disabilities and additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling.  While the veteran has related that he 
is blind, even were his bilateral eye disability evaluated as 
100 percent disabling, he would not have additional 
disability or disabilities independently ratable at 
60 percent or more.  The combined evaluation for the 
veteran's four remaining disabilities, only 3 of which are 
compensable, would combine to only a 40 percent evaluation.  

The record also does not reflect that the veteran is 
permanently housebound by reason of his disabilities, nor 
does the veteran contend that he is housebound.  The VA 
examinations show that the veteran was able to report for his 
VA examinations and the VA examinations specifically afforded 
him to access his entitlement to special monthly pension 
indicated that he arrived for the examination in a private 
car, although he required company to report for the 
examination, and that he was not hospitalized, bedridden or 
wheelchair bound.  Therefore, the veteran does not meet the 
requirements for special monthly pension on account of being 
housebound.

As for the veteran's entitlement to aid and attendance 
benefits, again, he is not a patient in a nursing home 
because of mental or physical incapacity since the record 
clearly reflects that he lives at home.  The VA aid and 
attendance examination noted that the veteran was competent 
and capable to manage his benefit payments, was independent 
in his daily needs requirements with limited vision and that 
on a typical day walked in the morning, watched television, 
listened to the radio, fed his hens, cleaned his garden and 
met with friends.  The veteran was also noted to have 
satisfactory musculoskeletal function of his upper and lower 
extremities.

The veteran is not shown to be unable to avoid the hazards of 
his daily environment or to have functional impairment such 
that he would be unable to accomplish ordinary daily living 
activities without assistance, nor does the veteran contend 
that is the situation in his case.  Rather, the veteran 
contends that he is blind and should be entitled to aid and 
attendance benefits as a result of this disability.

However, the veteran is not shown to be blind by VA criteria 
so as to warrant aid and attendance benefits.  For VA 
purposes, the veteran must be blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less.  Neither the statement from the private physician or 
the VA outpatient treatment records reflect that the veteran 
meets this criteria.  In addition, while the VA examination 
for special monthly pension purposes concluded that the 
veteran was totally blind, a more specialized VA eye 
examination clearly indicated that the veteran did not meet 
the criteria for aid and attendance benefits.  While the 
veteran was only able to discern hand movement in his left 
eye, the corrected visual acuity for the veteran's right eye 
was described as 20/40 for far vision and 20/300 for near 
vision.  Furthermore, while the veteran had some decrease in 
his visual field, the examination report did not indicate 
that the veteran had concentric contraction of the visual 
field to 5 degrees or less.  While that eye examination 
concluded that the veteran was legally blind, the examination 
report simply did not show that the veteran met the 
requirements for blindness set forth in 38 C.F.R. 
§ 3.351(c)(1).  Therefore, the Board must conclude that the 
veteran is not entitled to special monthly pension on account 
of the need for aid and attendance of another person.


ORDER

Special monthly pension on account of being housebound or on 
account of being in the need of the aid and attendance of 
another person is denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


